10-2773-cv
Reeve v. SEI/Aaron’s, Inc.
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 17th day of June, two thousand eleven.

PRESENT: JON O. NEWMAN,
         ROGER J. MINER,
         GERARD E. LYNCH,
                         Circuit Judges.

------------------------------------------------------------------

VICKI REEVE,
                                         Plaintiff-Appellant,

                             v.                                          No. 10-2773-cv

SEI/AARON’S, INC. d/b/a AARON’S SALES AND LEASE,
                            Defendant-Appellee.*

--------------------------------------------------------------------

FOR APPELLANT:                    Gerald T. Walsh, Zdarsky, Sawicki & Agostinelli LLP,
                                  Buffalo, NY.

FOR APPELLEE:                     Adam W. Perry, Joseph S. Brown, Hodgson Russ LLP,
                                  Buffalo, NY.




          *
          The Clerk of Court is instructed to amend the official caption in this case to conform
to the listing of the parties above.
       Appeal from the United States District Court for the Western District of New York

(John T. Curtin, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-appellant Vicki Reeve appeals from a June 3, 2010 judgment of the district

court (Curtin, J.) granting summary judgment to defendant-appellee SEI/Aaron’s, Inc.

(“SEI”) on Reeve’s employment discrimination and retaliation claims brought pursuant to

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., and the New York State

Human Rights Law, N.Y. Exec. Law § 296 (McKinney 2005). We assume the parties’

familiarity with the underlying facts, procedural history, and issues on appeal.

       We review orders granting summary judgment de novo, focusing on whether the

district court properly concluded that there was “no genuine issue as to any material fact” and

that the “moving party [was] entitled to a judgment as a matter of law.” Allianz Ins. Co. v.

Lerner, 416 F.3d 109, 113 (2d Cir. 2005). Having conducted a de novo review of the record,

we affirm the grant of summary judgment in favor of SEI for substantially the same reasons

stated by the district court in its thorough and well-reasoned opinion. See Reeve v.

SEI/Aaron’s, Inc., No. 06-CV-0642C, 2010 WL 2287482 (W.D.N.Y. June 2, 2010).

       Accordingly, the judgment of the district court is AFFIRMED.


                                    FOR THE COURT:
                                    Catherine O’Hagan Wolfe, Clerk of Court




                                              2